        Case 4:20-cv-01722-MWB Document 54 Filed 03/08/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOHN JEAN,                                          No. 4:20-CV-01722

              Plaintiff,                             (Judge Brann)

       v.

 BUCKNELL UNIVERSITY, et al.,

              Defendants.

                                          ORDER

                                   MARCH 8, 2021

BACKGROUND:

      Plaintiff has filed a motion for leave to file a surreply in response to

Defendant Bucknell University’s motion to dismiss. Upon consideration of this

motion (Doc. 52), the Court will deny Plaintiff’s motion. The information

referenced by Plaintiff appears better-suited to inclusion in an amended pleading

than to discussion in a surreply brief.

      THEREFORE, IT IS HEREBY ORDERED that Plaintiff’s motion for

leave to file a surreply brief in opposition to Bucknell University’s motion to

dismiss (Doc. 52) is DENIED.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
